EXHIBIT 10.5

 

Standard Pacific Corp.

Restricted Share Award Agreement

 

This Restricted Share Award Agreement (this “Agreement”) has been entered into
as of this      day of                  200_ (the “Effective Date”) by and
between Standard Pacific Corp. (the “Corporation”) and «Full_Name» (the
“Executive”). All capitalized terms in this Agreement shall have the meaning
assigned to them in this Agreement or in the Standard Pacific Corp.
                     Plan (the “Plan”).

 

1. Award. Pursuant to Section 8 of the Plan, the Compensation Committee of the
Corporation’s Board of Directors or the Board of Directors hereby grants to
Executive a restricted stock award (the “Award”) of _____ shares of common stock
of the Corporation (the “Shares”).

 

2. Vesting of Shares. One third of the Shares shall vest upon each of the first
three anniversaries of the Effective Date; provided, that, Executive has been
continuously employed by the Corporation since the Effective Date as of the
applicable vesting date. Shares that do not vest shall automatically be
cancelled. Notwithstanding anything contained in this Agreement to the contrary,
if a Change of Control occurs the unvested portion of the Award as of the date
of the Change of Control shall immediately vest.

 

3. Non-transferability. Executive shall not transfer, assign, encumber or
otherwise dispose of the Award or any portion thereof until the Award, or the
portion of the Award that is to be transferred, assigned, encumbered or disposed
of, has vested in accordance with Section 2.

 

4. Restrictions on Resale. The Corporation may impose the following
restrictions, conditions and limitations as to the timing and manner of any
resales by the Executive or other subsequent transfers by the Executive of any
vested Shares: (i) restrictions under an insider trading policy, (ii)
restrictions designed to delay and/or coordinate the timing and manner of sales
by the Executive and other security holders and (iii) restrictions as to the use
of a specified brokerage firm for such resales or other transfers. The Executive
hereby acknowledges that, to the extent he or she is an “affiliate” of the
Corporation (as that term is defined in Rule 144 promulgated under the
Securities Act of 1933, as amended) or to the extent that the Shares have not
been registered under the Securities Act of 1933, as amended, or applicable
state securities laws, the Shares are subject to, and the certificates
representing the Shares, if any, shall be legended to reflect, certain trading
restrictions under applicable securities laws (including particularly the
Securities and Exchange Commission’s Rule 144), and Executive hereby agrees to
comply with all such restrictions and to execute such documents or take such
other actions as the Corporation may require in connection with such
restrictions including, without limitation, obtaining a legal opinion, in a form
satisfactory to the Corporation, that such Shares will not be transferred other
than in compliance with all applicable securities laws and regulations.

 

5. Escrow of the Shares. The Shares will be held by the Corporation or its agent
and released to Executive following vesting in accordance with Section 2;
provided, that, Executive has paid to the Corporation an amount sufficient (or
the Corporation has repurchased a sufficient number of Shares) to satisfy any
taxes or other amounts required by any governmental entity to be withheld and
paid over to such governmental entity for Executive’s account. The



--------------------------------------------------------------------------------

Corporation may cancel all or any portion of the Shares without further action
by Executive if the Shares do not vest or are otherwise required to be
transferred back to the Corporation pursuant to the terms of this Agreement.

 

6. Tax Elections and Withholding.

 

(a) Acknowledgment. Executive acknowledges that he or she (i) has received tax
advice from Executive’s own advisors and has not received, and is not relying
upon, any tax representations or advice from the Corporation or any
representative of the Corporation, and (ii) is obligated to satisfy in full any
and all taxes and tax withholding requirements as may be applicable to the
issuance of the Shares, if Executive makes an election pursuant to Section 83(b)
of the Internal Revenue Code (in which case a Section 83(b) IRS tax election
form must be delivered to the IRS and the Company within 30 days of the Issue
Date), or the vesting of the Shares, if such an election is not made, regardless
of any action the Corporation takes with respect to any tax withholding
obligations that arise in connection with the Shares. The Corporation does not
make any representation or undertaking regarding the treatment of any tax
withholding in connection with the grant or vesting of the Shares or the
subsequent sale of Shares issuable pursuant to the Award. The Corporation does
not commit and is under no obligation to structure the Award to limit the
Executive’s tax liability.

 

(b) Payment of Withholding Taxes. Prior to any event in connection with the
Performance Shares (e.g., vesting) that the Corporation determines may result in
any domestic or foreign tax withholding obligation (whether national, federal,
state or local, including any social security tax obligation), Executive shall
pay the Corporation an amount (in each case, the “Tax Withholding Obligation”)
equal to the amount the Company is required to withhold in each case (except
that, for purposes of federal and state income tax, the withholding obligation
shall be deemed to be the highest federal and state marginal tax rate
irrespective of the actual withholding obligation) as follows:

 

(i) By Repurchasing Shares. Unless Executive timely elects to satisfy the Tax
Withholding Obligation in accordance with Section 6(b)(ii) below, Executive
shall be deemed to have instructed and authorized the Corporation to repurchase
the whole number of Shares (rounded up in the case of fractional shares) as the
Corporation determines to be sufficient to satisfy the Tax Withholding
Obligation. The number of Shares that will be repurchased by the Corporation to
satisfy Executive’s Tax Withholding Obligation will be determined based upon the
closing price of the Corporation’s common stock on the day the Tax Withholding
Obligation arises (or if not a trading day on which the exchange listing the
Corporation’s common stock is open, the immediately succeeding trading day). To
the extent the value of the Shares repurchased exceeds Executive’s Tax
Withholding Obligation (due to rounding up), the Corporation shall pay such
excess cash to Executive through payroll or otherwise as soon as practicable.
Notwithstanding the foregoing, if the Company at any time determines that it is
undesirable for the Company to repurchase the Performance Shares, the Company
may elect not to repurchase the Performance Share and in lieu thereof shall
permit Executive to sell on the open market, consistent with the other
provisions of this Agreement, the number of shares that would otherwise have
been repurchased by the Company pursuant to this Section 6(b)(i).

 

2



--------------------------------------------------------------------------------

(ii) By Other Payment. At any time not less than five (5) business days before
any Tax Withholding Obligation arises (e.g., before a vesting date), Executive
may notify the Corporation in writing of Executive’s election to pay such Tax
Withholding Obligation by wire transfer, cash, certified cashiers’ check or
other means permitted by the Corporation in its discretion. In such case,
Executive shall satisfy his or her Tax Withholding Obligation by paying to the
Corporation on such date as the Corporation shall specify an amount that the
Corporation determines is sufficient to satisfy such Tax Withholding Obligation
by (i) wire transfer to such account as the Corporation may direct, (ii)
delivery of a certified cashiers’ check payable to Standard Pacific Corp., to
Standard Pacific Corp., 15326 Alton Parkway, Irvine, California 92618, Attn:
Secretary, or such other address as the Corporation may from time to time
direct, or (iii) such other means as the Corporation may permit in its
discretion. Executive agrees and acknowledges that on the date the Tax
Withholding Obligation arises, the Corporation will determine the amount of the
Tax Withholding Obligation and will notify Executive of such amount due. If
Executive fails to deliver payment in accordance with this Section 6(b)(ii) to
the Corporation in satisfaction of the Tax Withholding Obligation within five
business days following such notice, the Tax Withholding Obligation shall be
satisfied in the manner specified in Section 6(b)(i) above.

 

7. Disputes. The Corporation’s goal is to quickly resolve any disputes that may
arise with its employees. Therefore, the Executive and the Corporation agree
that all disputes, disagreements, claims or controversies which relate in any
manner to this Agreement shall be resolved exclusively by final and binding
arbitration before a single arbitrator who is a retired judge in accordance with
the then existing Rules and Procedures of JAMS/Endispute (or, if JAMS/Endispute
does not offer arbitration services in the applicable jurisdiction, in
accordance with the then existing Rules and Regulations of the American
Arbitration Association). The parties shall pay their own costs of arbitration;
provided, however, that the Corporation shall pay the costs of arbitration if it
is required to do so to make this arbitration provision enforceable. Any request
for arbitration must be made within one-year of the date on which the dispute
first arose (unless a longer period of time is required by law), or any right to
bring a claim (in arbitration or otherwise) with respect to such dispute will be
deemed waived by both parties. The parties shall be entitled to conduct adequate
discovery and to obtain all remedies available to the parties as if the matter
had been tried in court. The arbitrator shall issue a written decision which
provides the findings and conclusions on which the award is based. The decision
of the arbitrator shall be final and binding on all parties, and may be entered
as a judgment by any party with any federal or state court of competent
jurisdiction.

 

8. Plan and Other Agreements. The provisions of the Plan are incorporated into
this Agreement by this reference. In the event of a conflict between the terms
and conditions of this Agreement and the Plan, the Plan controls. This Agreement
and the Plan constitute the entire understanding between the Executive and the
Corporation regarding the Award. Any prior agreements, commitments or
negotiations concerning the Award are superseded.

 

9. Stockholder Rights. Following the issuance of the Shares to Executive and
during the period prior to vesting, Executive will have all of the rights of a
stockholder of the Corporation, including, without limitation, the right to vote
and to receive all dividends or other distributions with respect to the Shares.

 

3



--------------------------------------------------------------------------------

10. Not a Contract for Employment. Nothing in the Plan, in this Agreement or any
other instrument executed pursuant to the Plan shall (a) confer upon the
Executive any right to continue in the employ of the Corporation or any of its
subsidiaries, (b) affect the right of the Corporation and each of its
subsidiaries to terminate the employment of the Executive, with or without
cause, or (c) confer upon the Executive and right to participate in any employee
welfare or benefit plan or other program of the Corporation or any of its
subsidiaries other than the Award under the Plan. The Executive hereby
acknowledges and agrees that the Corporation and each of its subsidiaries may
terminate the employment of the Executive at any time and for any reason, or for
no reason, unless the Executive and the Corporation or such subsidiary are
parties to a written employment agreement that expressly provides otherwise.

 

11. Notices. All notices, requests, demands and other communications pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
if personally delivered, telexed or telecopied to, or, if mailed, when received
by, the other party at the following addresses (or at such other address as
shall be given in writing by either party to the other):

 

If to the Corporation to:   

Standard Pacific Corp.

15326 Alton Parkway

Irvine, California 92618

Attention: Secretary

Facsimile No.: (949) 789-1608

 

If to the Executive, to the address or fax number set forth below the
Executive’s signature on this Agreement.

 

12. Severability. In the event that any provision of this Agreement is declared
to be illegal, invalid or otherwise unenforceable by a court of competent
jurisdiction, such provision shall be reformed, if possible, to the extent
necessary to render it legal, valid and enforceable, or otherwise deleted, and
the remainder of this Agreement shall not be affected except to the extent
necessary to reform or delete such illegal, invalid or unenforceable provision.

 

13. Headings. The headings preceding the text of the sections hereof are
inserted solely for convenience of reference, and shall not constitute a part of
this Agreement, nor shall they affect its meaning, construction or effect.

 

14. Further Assurances. Each party shall cooperate and take such action as may
be reasonably requested by another party in order to carry out the provisions
and purposes of this Agreement including, without limitation, delivery of such
duly executed certificates, instruments and documents in furtherance of the
transactions contemplated by this Agreement as such other party may reasonably
request.

 

15. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

 

4



--------------------------------------------------------------------------------

Counterparts. This Agreement may be executed in counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
first indicated above.

 

STANDARD PACIFIC CORP. By:     Name:   Stephen J. Scarborough Title:   Chairman
& Chief Executive Officer

 

EXECUTIVE Signature:     Name:   «Full_Name» Address:   «Home_Address»
Facsimile No.:   «Fax_No»

 

5